Citation Nr: 0621983	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from September 1966 until July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
chloracne as a result of exposure to herbicides.

In an April 2006 letter, the veteran moved for 
reconsideration of the Board's January 27, 2006 decision.  
That motion was denied on July 10, 2006 as moot, in view of 
the Board's determination to vacate its January 27, 2006 
decision and enter a new decision.


FINDING OF FACT

Evidence pertinent to the appeal was received at the Board 
subsequent to issuance of its January 27, 2006 decision 
denying the veteran's appeal, which evidence negated the 
stated basis for the Board's decision.


CONCLUSION OF LAW

The Board failed to provide the veteran due process of law 
when entering its decision of January 27, 2006, denying his 
appeal for service connection for chloracne.  38 C.F.R. 
§ 20.904 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its decision, the Board noted that there were three 
photocopied VA Agent Orange Registry Code Sheets of record.  
All were identical, except that the last two received 
contained the word "Chloracne" immediately above the 
diagnosis of dermatitis.  The Board accepted the first 
received Agent Orange Registry Code Sheet as an authentic 
copy and declined to accept the last two received as 
authentic copies.  The basis for the Board's decision was 
that, logically, the word "Chloracne" was added to the 
later received copies rather than removed from the first 
received copy.

In the veteran's April 2006 motion for reconsideration, the 
veteran submitted a statement explaining that the later two 
copies of the Agent Orange Registry Code Sheet were sent by 
him after VA informed him by letter that the diagnosis must 
say chloracne; that he advised his doctor who added the word 
"Chloracne" immediately above the diagnosis of dermatitis 
to a copy of the form; and that he submitted it twice because 
VA sent him two letters advising him of the needed word in 
the diagnosis.  The veteran also submitted a VA clinic note 
from the doctor confirming that he had added the word 
"Chloracne" to the Agent Orange Registry Code Sheet; that 
dermatitis due to Agent Orange exposure should be diagnosed 
as chloracne; and that the code should be 6924, rather than 
69289.

An appellate decision may be vacated by the Board at any time 
on the Board's own motion when there has been a denial of due 
process.  Since the basis for the denial of the veteran's 
claim was the Board's unwillingness to accept the later two 
submissions of the Agent Orange Registry Code Sheet as 
authentic documents, the Board concludes that the veteran was 
denied due process.

Accordingly a vacate of the Board's decision is warranted.  
Another decision on the veteran's appeal will be entered as 
if the January 27, 2006 decision had never been issued.


ORDER

The Board's January 27, 2006 decision denying the veteran's 
appeal for entitlement to service connection for Chloracne is 
vacated.








____________________________________________
RONALD W. SCHOLZ
ActingVeterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


